      Case 19-05688-dd Doc 21-1 Filed 12/03/19 Entered 12/03/19 12:05:11                                                   Desc Amd
                   Ch 7 First Mtg Ntc (BNC): Notice Recipients Page 1 of 2
                                                         Notice Recipients
District/Off: 0420−2                        User: admin                                 Date Created: 12/3/2019
Case: 19−05688−dd                           Form ID: b309aamd                           Total: 116


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Jennifer Lee Stepp        520 Stone Creek Dr           Charleston, SC 29414
jdb         Matthew Ormiston Coons            520 Stone Creek Dr           Charleston, SC 29414
ust         US Trustee's Office        Strom Thurmond Federal Building               1835 Assembly St.          Suite
            953       Columbia, SC 29201
tr          Kevin Campbell          PO Box 684           Mount Pleasant, SC 29465
cr          Ally Bank        P.O.Box 130424            Roseville, MN 55113
intp        US Bankruptcy Court          Attn: Systems          1100 Laurel Street          Columbia, SC 29201−2423
aty         John B. Kelchner         Hutchens Law Firm           PO Box 8237 (29202) 240 Stoneridge Drive               Suite
            400       Columbia, SC 29210
aty         Sean P. Markham          Markham Law Firm, LLC               PO Box 20074            Charleston, SC 29413−0074
543742417 ADT Security Services            P.O. Box 650485           Dallas, TX 75265
543742418 Aargon Collection Agency             8668 Spring Mountain Road              Las Vegas, NV 89117
543742419 Accounting and More/Gwen Burgess                P.O. Box 550           Litchfield, CT 06759
543742420 Alliance One Re: Target Credit Card             Target Card Services          PO Box 660170           Dallas, TX 75266
543742421 Ally Financial          200 Renaissance Ctr # B0           Detroit, MI 48243
543742422 American Express Blue             P.O. Box 981535           El Paso, TX 79998
543742423 American Express Business Card Delta Skymiles                200 Vesey Street           New York, NY 10285−3106
543742424 American Express Business Gold Card               200 Vesey Street          New York, NY 10285−3106
543742425 American Express Delta Reserve              P.O. Box 981535           El Paso, TX 79998
543742426 American Express Delta Reserve Card              P.O. Box 650448            Dallas, TX 75265
543742427 Amerigas           PO Box 371473           Pittsburgh PA 15250
543742428 BARR Credit Services (collection firm for Zoe             Zoetis US          812 Springdale Dr          Exton, PA
            19341
543742429 Barclays Bank Delaware             P.O. Box 8801          Wilmington, DE 19801
543742430 Bayer Healthcare LLC             PO Box 223075           Pittsburgh, PA 15251−2075
543742431 Best Buy Credit Card Citi Retail Services            P.O. Box 790441            St Louis, MO 63179−0441
543742432 Boehringer Ingelheim/Merial             P.O. Box 281348          Atlanta, GA 30384
543742434 Capehart Scatchard Re: Swift Financial            8000 Midatlantic Dr., Ste. 300S            Mount Laurel, NJ 08054
543742433 Capehart Scatchard Re: Swift Financial            PO Box 5016            Mount Laurel, 08054
543742435 Capital One          P.O. Box 71083           Charlotte, NC 28272
543742436 Capital One Spark Business Card             P.O. Box 71083           Carlotte, NC 28272−1083
543742437 Charles Towne Animal Hospital              850 Savannah Hwy             Charleston, SC 29407
543742438 Citi Cards         P.O. Box 70166           Philadelphia, PA 19176
543742439 CitiBank          P.O. Box 9001037           Louisville, KY 40290
543742440 Clover TeleCheck Services Inc.            P.O. Box 60028           City of Industry, CA 91716
543742441 Commercial Collections of America LLC                24301 Southland Dr.            Suite 310       Hayward, CA
            94545
543742442 Contract Callers (re: Amerigas)           PO Box 660288            Dallas, TX 75266
543742443 Credit Collections Bureau Professional Debt C             PO Box 90508             Sioux Falls, SD 57109
543742444 DECO Associates            Donald Coons           17 Bookside Lane            Sherman, CT 06784
543742446 Damien Oskwarek             47 Slick Rook Rd           Murphy, NC 28906
543742445 Damien Oskwarek             PO Box 176           Litchfield, CT 06759
543742447 De Lage Landen Financial Services INC               P.O. Box 41602           Philadelphia, PA 19101
543742448 Diamondback Drugs, A Wedgewood Village Pharma                    7631 East Indian School Road            Scottsdale, AZ
            85251
543742449 Discover          P.O. Box 71084          Charlotte, NC 28272
543742450 Ditech Financial Llc          332 Minnesota St Ste 610           Saint Paul, MN 55101
543742451 Ditech Financial Llc          PO Box 7153           Pasadena, 91109
543742452 Drug Enforcement Administration              8701 Morrissette Dr           Springfield, VA 22152
543742453 Eastman Credit Union Visa             P.O. Box 1989          Kingsport, TN 37662
543742455 Eversource          P.O. Box 56002           Boston, MA 02205−6002
543742454 Eversource          PO Box 56002           Boston, MA 02205
543742456 Fed Loan Serv           Po Box 60610           Harrisburg, PA 17106
543742457 Ferris Gorra         53 Carlson Ridge          New Milford, CT 06776
543742458 Final Gift Crematorium            2 Daniels Way          Cranston, RI 02921
543742459 First Veterinary Supply           17187 North Laurel Park Drive            Suite 300         Livonia, MI 48152
543742460 Gap Visa/Synchrony Bank              P.O. Box 960017           Orlando, FL 32896
543742461 Goshen Tax Collector            42A North Street          Goshen, CT 06756
543742462 Harvard Drug Group re: First Veterinary Suppl              1821 Reliable Parkway            Chicago, IL 60686
543742463 Henry Schein           400 Metro Place North           Dublin, OH 43017
543742464 Highland Capital Corporation            5 Center Avenue           Little Falls, NJ 07424
543742465 Hook and Ladder Oil            74 Mygatt Road           New Preston, CT 06777
543742466 IRS          Centralized & Insolvency Operation           PO Box 7346            Philadelphia, PA 19144
543742467 Idexx         P.O. Box 101327           Atlanta, GA 30392
543742468 Indeed, Inc         Mail Code 5160           PO Box 660367            Dallas, TX 75266−0367
543742469 Jeffery Driesen          343 Clayton Dr          Charleston, SC 29414
543742470 Kabbage           925B Peachtree Street NE           Suite 1688          Atlanta, GA 30309
543742471 Kohls Card          PO Box 2983           Milwaukee, WI 53201
543742472 Lawrence Andrea Attorney at Law               23 South Main Street          Norwalk, CT *06854
     Case 19-05688-dd Doc 21-1 Filed 12/03/19 Entered 12/03/19 12:05:11                                                   Desc Amd
                  Ch 7 First Mtg Ntc (BNC): Notice Recipients Page 2 of 2
543742473   Litchfield Hills Pediatrics        481 Bantam Road           Litchfield, CT 06759
543742474   Litchfield Property Care          P.O. Box 1751         Litchfield, CT 06759
543742475   MCCALLA RAYMER LEIBERT PIERCE LLC                          50 WESTON STREET                Hartford, CT 06120
543742476   MWI Animal Health             P.O. Box 5717         Boise, ID 83705
543742477   Medical University of South Carolina (Finley           1 Poston Rd.          Ste 350        Charleston, SC 29407
543742478   Medical University of South Carolina (Jennife           1 Poston Rd.          Ste 350       Charleston, SC 29407
543742480   Midwest Business Capital           c/o Thomas McDermott Jr Esq             21 South St        Litchfield, CT 06759
543742479   Midwest Business Capital           c/o Thomas McDermott Jr Esq             21 South St        Litchfield, CT 6759
543742481   Midwest Veterinary Supply            P.O. Box 856500          Minneapolis, MN 55485−6500
543742482   Mike Kent Carpentry           259 Brush Hill Road          Litchfield, CT 06759
543742483   Optimum          622 Torrington Road           Litchfield, CT 06759
543742484   Patterson        Patterson Vet Supply Inc          28905 Network Place            Chicago, IL 60673
543742485   Paypal        PO Box 45950            Omaha, NE 68145−0950
543742486   Paypal/Swift Capital          3505 Silverside Road Suite 200          Wilmington, DE 19810
543742487   Paypal/Swift Capital (see above their listed         3505 Silverside Road          Suite 200        Wilmington, DE
            19810
543742488   Primary Capital         80 Main Street         St 550        West Orange, NJ 07052
543742489   ReadyRefresh by Nestle            PO Box 856192          Louisville KY 40285
543742490   Royal Canin         500 Fountain Lakes Boulevard             Suite 100        Saint Charles, MO 63301
543742491   Sheffield Financial Co          2554 Lewisville Clemmons            Clemmons, NC 27012
543742492   Sheffield Financial Co          P.O. Box 580229          Charlotte, NC 28258
543742493   State of CT Dept of Revenue Services           P.O. Box 5089           Hartford, CT 06102−5089
543742494   State of CT SS: Goshen, Joseph Parillo, State          PO Box 137           Watertown, CT 06795
543742495   State of CT. Dept. Of Consumer Protection            Drug Control Division          450 Columbus Blvd          Hartford, CT
            06106
543742496   Syncb/Amazon           Po Box 965015           Orlando, FL 32896
543742497   Syncb/Gapdc          Po Box 965005           Orlando, FL 32896
543742498   TIAA Bank          1700 Lincoln Street          Lower Level 3 − Dept #1608            Denver, CO 80203
543742499   Target Red Card          P.O. Box 673         Minneapolis, MN 55440
543742500   Telecom Self Reported           Po Box 4500          Allen, TX 75013
543742501   Torrington Maintenance Supply            462 Main Street Rear          Torrington, CT 06790
543742503   Town of Litchfield          P.O. Box 356         Litchfield, CT 06759
543742502   Town of Litchfield          PO Box 465         Thomaston, CT 06787
543742505   Town of Litchfield Tax Collector          P.O. Box 356           Litchfield, CT 06759
543742504   Town of Litchfield Tax Collector          PO Box 356           Litchfield, CT 06759
543742506   Town of Litchfield Water Pollution Control           PO Box 343           Litchfield, CT 06759
543742507   Travelers Insurance          PO BOX 660317           Dallas, TX 75266−0317
543742508   USA Hauling and Recycling Inc.            185 Torrington Rd           Winsted, CT 06098
543742509   USDOJ Hartford Resident Office            716 Brook St          Suite 110         Rocky Hill, CT 06067
543742510   United Health Care Oxford           P.O. Box 1697          Newark, NJ 07101−1697
543742511   United Midwest Savings Bank             6460 Busch Blvd Ste 201           Columbus, OH 60686
543742512   VCA Charles Towne Animal Hospital              850 Savannah Highway              Charleston, SC 29407
543742513   VCA Charlestowne Animal Hospital              850 Savannah Hwy             Charleston, SC 29407
543742514   Volkswagen Credit Inc           1401 Franklin Blvd          Libertyville, IL 60048
543742515   Vw Credit Inc         1401 Franklin Blvd          Libertyville, IL 60048
543742516   WB Mason Company Inc               59 Centre Street        Brockton, MA 02301
543742517   Webster Bank          281 Meadow Street           Waterbury, CT 06702
543742518   Webster Bank Credit Card            P.O. Box 790408          St. Oouis, MO 63179−0408
543742519   Westlake Financial          PO Box 76809          Los Angeles, CA 90054−0809
543742520   Westlake Financial Svc           4751 Wilshire Blvd Ste 1          Los Angeles, CA 90010
543742522   Woodridge Lake POA             260 E. Hyerdale Drive          Goshen, CT 06756
543742521   Woodridge Lake POA             C/O Ronald Barba Esq.           250 State St, #D−2         North Haven, CT 06473
543742523   Woodridge Lake Sewer District            113 Brush Hill Road          PO Box 258          Goshen, CT *06756
543742524   Zoetis US (see above the associated collecti         P.O. Box 419022            Boston, MA 02241−9022
                                                                                                                         TOTAL: 116
